                                                             February 26, 2020

BY ECF
Hon. Paul A Engelmayer
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Johnson v. Construction Realty Services Group, Inc., and Trade Off, LLC
               Case No.: 18-cv-09347 (PAE)

Dear Judge Engelmayer:

        My firm represents Plaintiff Javashia Johnson in the above-referenced matter. I write on
behalf of both parties to provide the Court with a status update as well as request that the Court
extend the date for the parties to inform the Court of a settlement from Friday, February 28, 2020
until Friday, March 6, 2020.

        First, the parties apologize for neglecting to provide the Court with a status report by
December 13, 2019 as required by the Court’s October 11, 2019 order. The parties have been
engaged in global settlement discussions during this period in an attempt to resolve this case,
other cases in which I represent Trade Off employees, as well as a New York State Attorney
General investigation.

         During these discussions, in late November 2019, I learned from Ms. Johnson’s family
the extremely unfortunate news that Ms. Johnson had died after becoming seriously ill earlier in
the year. I informed Defendants of Ms. Johnson’s death and we agreed to continue attempting to
resolve her case as part of the global resolution. After determining that Ms. Johnson’s case was
still viable because of the anticipated testimony of other witnesses, I also started working with
Ms. Johnson’s mother to have her appointed as the Administrator of Ms. Johnson’s estate so she
could be substituted as the plaintiff in this action.

       Meanwhile, the global settlement discussions proceeded to a mediation on Monday
February 24, 2020 before Christopher Kwok at JAMS that I attended along with Trade Off’s
counsel and counsel from the Attorney General’s Office. While a global settlement was not
reached, significant progress was made and a final resolution may be reached by the end of this
week or early next week. Accordingly, I request a brief adjournment of the February 28, 2020
deadline to inform the Court of a settlement in the hope that that the parties can inform the Court



               90 Broad Street, 10th Floor| New York, New York 10004
of a settlement in the next several days. I again apologize for not keeping the Court more up to
date on the status of the action.


                                             Sincerely yours,

                                             /s

                                             Jason L. Solotaroff


cc:    Lisa Skruck, Esq.
       Counsel for Defendants




                                                  2
